     8:20-cv-00317-RFR-MDN Doc # 1-1 Filed: 08/06/20 Page 1 of 3 - Page ID # 12

                                                                            Home Instead, Inc.
                                                                            13323 California St.
                                                                            Omaha, Nebraska 68154
                                                                            USA
                                                                            402.498.4466
                                                                            888.484.5759
                                                                            Fax: 402.498.5757
                                                                            homeinstead.com

April 23, 2020

EMAIL & REGULAR MAIL

Kym Pazurek
Kymberley’s Tender Care LLC
dba Home Instead Senior Care®
1601 Caledonia Street, Suite J
La Crosse, WI 54603
Kym.pazurek@homeinstead.com



      Re:    Notice of Termination
             Home Instead Senior Care Franchise No. 635 (“Notice”)


Dear Kym:

       Reference is made to that certain Franchise Agreement No. 635, dated May 8th,
2016 (the “Franchise Agreement”) entered into between Home Instead, Inc. (“Home
Instead”), as Kymberley’s Tender Care, LLC (“Franchisee”), as franchisee. Pursuant to
the Franchise Agreement, Home Instead granted Franchisee the right to operate a
Home Instead Senior Care Business (the “Franchised Business”) within the Exclusive
Area in Wisconsin described in the Franchise Agreement. Kymberley Pazurek is the
individual guarantor (“Guarantor”) of the obligations of Franchisee under the
Franchise Agreement, by execution of that certain Guaranty and Assumption of
Obligations Agreement, dated May 8th, 2016, which is attached to the Franchise
Agreement.

      The following material defaults in performance have occurred under the
Franchise Agreement:

   1. Franchisee failed to achieve and maintain the mandated minimum Gross Sales
      Performance Standard for the Franchised Business, as set forth in Section
      1(H)(ii) of the Franchise Agreement and the Addendum, of $74,750 Gross
      Monthly Sales per month, or 3,450 monthly hours of service, by the twelfth year
      of operation. Franchisee has been in business for more than twelve years, and
      in fact, Franchisee’s Performance Standard is set to increate as of May 8th,
      2020. Currently, Franchisee has reported a monthly average of approximately
      $37,314 in monthly sales and 1,193 monthly hours of service for the last three
      reported months of January through March 2020.

   2. Franchisee failed to comply with Section 8(E) of Franchise Agreement, requiring
      Franchisee to provide Home Instead with the Gross Sales information for
      Royalty Fee Reports on or before the 8th and 23rd days…following the previous
      reporting period. Franchisee has neglected on numerous occasions to finalize




                                                                              EXHIBIT 1
    8:20-cv-00317-RFR-MDN Doc # 1-1 Filed: 08/06/20 Page 2 of 3 - Page ID # 13



        all shifts in its business operating system, requiring Home Instead to request
        multiple times and interrupting the entire revenue collection process.

    3. Franchisee and Guarantor violated Section 9(I) of the Franchise Agreement by
       failing to have the Franchised Business be, at all times, under direct, day-to-
       day, fill-time supervision by the Guarantor or by an operating manager who has
       successfully completed the applicable training program as provided by Home
       Instead. It has come to Home Instead’s attention that neither Guarantor nor a
       properly trained operating manager was full-time in the Franchised Business.

    4. Franchisee failed to comply with Home Instead’s mandatory specifications,
       standards, and operating procedures and failed to comply with Sections 9(E)
       and 9(F) of Franchise Agreement by being unresponsive to customers, the
       public in general and Home Instead related to the operations of the Franchised
       Business. Franchisee and Guarantor have failed to provide customers with the
       proper documentation related to services provided, has failed to return services
       deposits owed to customers, and has failed to respond to repeated attempts
       from Home Instead to discuss the Franchised Business.

        The defaults listed above constitute a material breach of the Franchise
Agreement giving rise to termination pursuant to the provisions of Section 16 of the
Franchise Agreement and constitute grounds to terminate the Franchise Agreement,
effective upon notice to Franchisee, without granting Franchisee an opportunity to
cure the defaults, pursuant to Section 16(B) of each of the Franchise Agreement.
Section 16(B) of the Franchise Agreement provides:
        Franchisee is deemed to be in material default of this Franchise
        Agreement and [Home Instead] may, at its option, terminate this
        Franchise Agreement and all rights granted without granting Franchisee
        any opportunity to cure the default, effective immediately upon notice to
        Franchisee, upon the occurrence of any of the following events:

                (1) If Franchisee fails on three (3) or more separate occasions
                within the Term of this Franchise Agreement to comply with a
                material provision of the Franchise Agreement, whether or not
                failure to comply is corrected after notice is sent to Franchisee[.]



      The defaults listed above mark the third time that Franchisee has been in
material default of the Franchise Agreement during the Term.1 These material defaults
are, by their nature, incurable. Moreover, these material defaults constitute
independent grounds for termination upon notice without opportunity to cure
pursuant to Section 16(B) of each of the Franchise Agreements.


1
 See Notice of Termination from November 17, 2016, and Notice of Termination from May 2nd, 2019, and this
Notice.

                                                      2


                                                                                                 EXHIBIT 1
  8:20-cv-00317-RFR-MDN Doc # 1-1 Filed: 08/06/20 Page 3 of 3 - Page ID # 14



       However, in addition to the provisions of the Franchise Agreement, because the
Franchised Business is located in Wisconsin, the franchise relationship between the
parties is also governed by the Wisconsin Fair Dealership Law, WIS. STAT. §§ 135.01
et. seq. (the “WFDL”). The WFDL provides that a franchisor may terminate a franchise
agreement prior to the expiration of its term for good cause. WIS. STAT. § 135.03.
The WFDL further provides that good cause includes the failure of the franchisee to
comply substantially with essential and reasonable requirements imposed by the
franchisor. Id. at 135.02(4)(a). WFDL provides that the franchisor must give the
franchisee at least ninety (90) days’ prior written notice of termination and sixty (60)
days to rectify any claimed deficiencies Id.

      The Franchise Agreement provides that notice of termination is deemed given
one (1) business day after sending by telegraph or comparable electronic system.
Therefore, please take notice that if the above-described defaults are not cured,
the Franchise Agreement shall be terminated and all rights granted therein will
terminate, without further notice, effective ninety-one (91) days from the date of
this Notice, for the material breach of the Franchise Agreement described above.
Upon termination of the Franchise Agreement, all post-termination provisions of the
Franchise Agreement that survive termination shall remain in full force and effect.

       Upon termination of the Franchise Agreement, if Franchisee fails to cure the
above referenced defaults, all post-termination provisions of the Franchise Agreement
that survive termination shall remain in full force and effect. Please feel free to contact
me with any questions. Thank you for your time and attention to this matter.



                                          Regards,




                                          Liz Peters Rollefson
                                          Counsel


cc:   Dave Banark, COO for US & Canada
      Jenna Berg, Director & Associate General Counsel
      Brian McCulloch, Business Performance Director
      Kerri Nikunen, Business Performance Manager




                                            3


                                                                                EXHIBIT 1
